Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 4/25/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20180040674) in view of Liu (US 20180039362).
Regarding claim 1 Du teach a display system (fig. 1A) comprising:
 an active area (fig. 8, item 111) comprising a semiconductor active layer that is made of a first material (fig. 8 ); and 
a first inactive area (and a non-display region 112) comprising a pressure sensor and (pressure-sensitive detection units 120) a second material layer (fig. 1A, item 131);
wherein the pressure sensor comprises
a pressure sensitive resistor disposed at the semiconductor active layer and made of the first material ([0057] in one embodiment of the disclosure, the semiconductor material film 121 and the first active layer 113b are provided on the same layer. Specifically, the semiconductor material film 121 and the first active layer 113b may be made of the same constructional material and formed on the same layer via one mask), and

Du is silent on a second resistor disposed at the second material.
However, Liu teach a second resistor (fig. 6a, R1) disposed at the second material (fig. 6A, on the left-hand side).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Du in light of Liu teaching so that it may include a second resistor disposed at the second material.
The motivation is to provide a touch display device to realize narrow frame.

Claim 2 is canceled.

Regarding claim 3 Du teach wherein the second material layer comprises a conducting wire layer ([0031] he plurality of first metal wirings 131 are electrically connected with the plurality of pressure-sensitive detection units 120) or a pixel electrode layer.

Regarding claim 8 Du teach wherein the pressure sensitive resistor comprises a resistance wire that sequentially extends in orthogonal directions; or is helical; or the pressure sensitive resistor is formed by coupling straight conducting wire segments in series, and wherein an included angle between adjacent straight conducting wire segments is a fixed value (fig. 2A, [0040]).

Regarding claim 9 Du teach wherein the first inactive area further comprises a scanning circuit ([0041]), wherein the scanning circuit comprises a first side located away from the active area and wherein the pressure sensor in located on the first side (fig. 2B, [0041] [0042]).


Regarding claim 10 Du teach further comprising: a first frame comprising a second inactive area (fig. 1A on the right side); and at least two pressure sensors disposed in the second inactive area, wherein two adjacent sensors in the at least two pressure sensors are spaced at a predetermined distance (fig. 1A, item 120).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Vellaisamy et al. US 20180224345.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625